 1   DAVID L. ANDERSON (CABN 149604)                                               FIL
     United States Attorney
 2                                                                                SEP 24 2019
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division                                                    SUSAN Y. SOONG
                                                                             CLERK. U.S. DISTRICT COURT
 4   COLIN C. SAMPSON (CABN 249784)                                         MORTH D'loTRlCT OF CALIFORNIA
     Assistant United States Attorneys
 5          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 6           (415) 436-7020
            colin.sampson@usdoj .gov
 7
     Attorneys for the United States of America
 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHEjm DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11
     UNITED STATES OF AMERICA                          )   CASE NO.
                                                                                                  7ises
12                                                     )
           Plaintiff,                                  )   APPLICATION TO SEAL ARREST WARRANT
13                                                     )   AND AFFIDAVIT COMPLAINT AND
                V.                                     )   [PROPOSED] ORDER
14
                                                       )
15   XUEHUA PENG, a/k/a EDWARD PENG,                   )
                                                       )
16          Defendant.                                 )
                                                       )
17

18          The United States respectfully requests that this Court enter the proposed Sealing Order set forth

19   below, requiring that the Clerk of the Court file and maintain under seal the arrest warrant, the

20   application for an arrest warrant, and supporting affidavit and attachments in this matter, as well as this
21   Application to Seal Arrest Warrant Documents and Order.
22          As set forth in Federal Bureau of Investigation (FBI) Special Agent Spiro Fokas' Affidavit, filed

23   in support of the complaint and arrest warrant submitted herewith, law enforcement agents are currently
24   involved in an investigation of violations of criminal statute(s) identified in the Special Agent Fokas'
25   Affidavit. Disclosure of the information contained in this affidavit as well as the warrant and complaint

26   could jeopardize the ongoing investigation and could lead to the destruction of evidence or flight of

27   witnesses. Given ongoing investigation and witness interviews, the government respectfully requests

28   that these documents only be unsealed after further order ofthe Court. Nothing in this orde^^jl^l^
     Application To Seal Warrant and Order
